Citation Nr: 1410248	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-07 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to April 17, 2012 for degenerative disc disease of the lumbar spine (DDD), and in excess of 20 percent thereafter.  


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel



INTRODUCTION
	
The Veteran served on active duty in the United States Army from August 2005 to June 2010.


This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for degenerative disc disease of the lumbar spine (DDD) with a rating of 10 percent effective June 24, 2010.  The claim was subsequently transferred to the RO in Waco, Texas.  During the course of the appeal, in a September 2012 rating decision, the RO increased the Veteran's rating to 20 percent effective April 17, 2012.

In the September 2012 rating decision, the RO also awarded the Veteran service connection for radiculopathy of the right and left lower extremities, and assigned two separate 10 percent disability ratings effective April 17, 2012.  The Veteran did not subsequently express disagreement with either the disability ratings or effective date assigned.  Therefore, these matters are not now before the Board.


FINDINGS OF FACT

1.  Prior to April 17, 2012, the Veteran's lumbar spine disability was manifested by forward flexion of 70 degrees, combined range of motion greater than 120 degrees but not greater than 235 degrees; but no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes.  

2.  Since April 17, 2012, the Veteran's lumbar spine disability is manifested by forward flexion of 45 degrees, with pain at 40 degrees, but without ankylosis or incapacitating episodes.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to April 17, 2012, and in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, the Veteran was provided appropriate notice in a May 2010 letter.  Furthermore, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for DDD.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's VA treatment records and private treatment records are in the claims folder, and the Veteran was provided with VA examinations.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  The Veteran has declined to provide testimony at a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is essentially claiming that his low back disability is more disabling than his present rating, and specifically that his 20 percent rating should be effective prior to April 2012.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as the claim for an increased evaluation for DDD, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In this case, the RO has staged the rating.  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2013) are to be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Veteran's lumbar spine disability has been evaluated under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).  

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees. The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013). 

Note (1) to the general rating criteria directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than four weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Veteran was afforded a VA examination in November 2010.  The Veteran reported intermittent lower back pain dependent on activity.  He reported flare-ups, with chores as a precipitating factor, which were alleviated by lying down on the floor.  There was no abnormality of spinal muscle, such as guarding, spasm, or tenderness, nor was there evidence of ankylosis.  No results of motor, sensory and reflex examination were noted.  The straight leg test was negative, and there was no fracture of one or more vertebral bodies.  

Range of motion of the affected lumbar spine was flexion of 0 to 70 with pain at 70; extension of 0 to 20 with pain at 20; left lateral flexion of 0 to 20 with pain at 20; right lateral flexion of 0 to 20 with pain at 20; left rotation of 0 to 25 with pain at 25; and right rotation of 0 to 25 with pain at 20.  No limitation of motion after repetitive use was noted.  The Veteran was diagnosed with DDD.  

The Veteran was afforded another VA examination in April 2012, as he had reported that his back condition had worsened since his previous examination.  He reported constant lower back pain, and that flare-ups impeded his ability to lift things and to engage in any activity.  He also reported that the pain made his legs hurt so badly that he could not sleep at times.  

Range of motion testing revealed that forward flexion ended at 45, and painful motion began at 40.  Extension ended at 20, with pain at 20.  Left and right lateral flexion ended at 20 with pain at 20, and left and right lateral rotation ended at 30 or more with pain at 30.  The Veteran was able to perform 3 repetitions of motion.  Post-test forward flexion ended at 40; post-test extension ended at 10; post-test right and left lateral flexion ended at 20; and post-test right and left lateral rotation ended at 30 or greater.  The Veteran did not have localized tenderness or pain to palpation of the joints and/or soft tissue of the thoracolumbar spine, nor guarding or muscle spasm.  He had normal muscle strength testing, and no muscle atrophy.  He had normal deep tendon reflexes of the knee and ankle, as well as normal sensory examinations of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  His straight leg raise test results were negative for the left and right legs.  

The examiner noted that the Veteran had radiculopathy, and experienced severe intermittent pain of the right and left lower extremities.  However, he did not have constant pain in the right or left lower extremity, paresthesias and/or dysthesias, or numbness of the right or left lower extremity.  Both the left and right L4/L5/S1/S2/S3 sciatic nerve roots were involved, and the severity of the radiculopathy was mild on both sides.  The Veteran did not have any other neurologic abnormalities or findings, such as bowel or bladder problems or pathologic reflexes, related to the thoracolumbar spine condition.  

The examiner found that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine, though he did not have incapacitating episodes over the past 12 months.  In terms of assistive devices for locomotion, the Veteran used Velcro back braces 'almost daily' for back support.  He did not have functioning so diminished that amputation with prosthesis would equally serve the Veteran, nor did he have scars related to his DDD.  

Imaging studies had been performed, and documented arthritis.  The lumbar x-ray report indicated some narrowing of the disc at L5-S1.  The Veteran did not have vertebral fracture.  

In terms of the impact of the Veteran's DDD on his ability to work, he missed one day of work due to back pain.  He started this job delivering coffee in November 2011, which has been his only employment since June 2010.  

A May 2013 private medical record, specifically an x-ray report indicates that there is no evidence of active organic pathology, recent fracture or dislocation, and that the soft tissues were unremarkable.  The cervical anterior to posterior curve, and lumbar anterior to posterior curve, were hypolordotic and hyperlordotic respectively.  There were multiple subluxations in the cervical and lumbar spine.  A September 2013 private medical record, specifically an MRI of the lumbar spine, indicates that the alignment, vertebrae and paraspinal areas were normal.  There is mild facet disease on the right; the dorsal disc margin is intact; and there is no foraminal or spinal stenosis at the L3-L4 disc level.  At the L4-5 level, there is prominent disc dessication, and broad-based central protrusion which flattens the thecal sac and appears to contact each L5 nerve root in the respective lateral recesses, with no foraminal stenosis, and a 12 mm residual AP diameter of the thecal sac.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to April 17, 2012, and in excess of 20 percent thereafter for his lumbar spine disability.  Prior to April 17, 2012, the evidence therefore does not show that the Veteran's lumbar spine disability was manifested by forward flexion less than 60 degrees but greater than 30 degrees, or combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, to warrant the higher 20 percent rating. 

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, no incapacitating episodes were noted during this period.  

Since April 17, 2012, range of motion testing revealed that forward flexion ended at 45 degrees, and painful motion began at 40 degrees.  Extension ended at 20 degrees, with pain.  Left and right lateral flexion ended at 20 degrees with pain, and left and right lateral rotation ended at 30 degrees or more with pain.  The Veteran was able to perform 3 repetitions of motion.  Post-test forward flexion ended at 40 degrees; post-test extension ended at 10 degrees; post-test right and left lateral flexion ended at 20 degrees; and post-test right and left lateral rotation ended at 30 degrees or greater.  Even taking into account additional limitation of flexion due to pain or following repetitive testing, the evidence does not show that the Veteran had forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Although the April 2012 VA examiner found that the Veteran has intervertebral disc syndrome, there is no evidence showing that the Veteran had incapacitating episodes.  As such, a higher rating pursuant to the criteria for evaluating intervertebral disc syndrome is not for application. 

The Board acknowledges the statements of the Veteran that his back pain interferes with his life, and accepts that he has functional impairment and pain.  See DeLuca.  However, the disability rating assigned contemplates the degree of limitation of motion resulting from pain and following repetitive testing, and neither the lay nor medical evidence reflects the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  It is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  As such, the Board finds that the currently assigned evaluations are appropriate for the Veteran's back disability.

As noted Note (1) to the general rating criteria directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  In this case, there is no indication of bowel or bladder impairment related to the spine disability.  Furthermore, as discussed in the Introduction, the RO has awarded the Veteran service connection for radiculopathy of the right and left lower extremities, and assigned two separate 10 percent disability ratings effective April 17, 2012.  As the Veteran did not subsequently express disagreement with either the disability ratings or effective date assigned, these matters are not now before the Board.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected DDD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his DDD of the lumbar spine renders him totally unemployable.  Although he did state that he struggles at his job, he is still working full time, and has only missed once day of work due to pain related to his DDD.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

A disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to April 17, 2012, and in excess of 20 percent thereafter, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


